J-S15017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.M., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: S.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 2578 EDA 2021

             Appeal from the Order Entered November 9, 2021
           In the Court of Common Pleas of Philadelphia County
               Juvenile Division at CP-51-DP-0001591-2019

 IN THE INTEREST OF: A.Y.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: S.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 2579 EDA 2021

            Appeal from the Decree Entered November 9, 2021
           In the Court of Common Pleas of Philadelphia County
               Juvenile Division at CP-51-AP-0000364-2021


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                            FILED JUNE 13, 2022

     Appellant, S.M. (Mother), appeals from the decree terminating her

parental rights to her daughter, (A.M. a/k/a A.Y.M.), and the order changing

A.M.’s permanency goal to adoption. Upon review, we affirm.

     A.M. was born in October 2019. When A.M. was two days old and still

at Temple University Hospital, the hospital requested the Philadelphia

Department of Human Services (DHS) authorize A.M.’s discharge with Mother,
J-S15017-22



who had been involved with DHS since 2011.1 Trial Court Opinion, 2/23/22,

at 1.    DHS caseworker Tiffany Tillman went to the hospital and met with

Mother on October 7, 2019. At that time, Mother did not have stable housing,

which Ms. Tillman described as “up and down.” N.T., 11/3/21, at 74. Mother

had been living with her sister (Maternal Aunt), who offered to be a placement

source, but Maternal Aunt “did not pass the clearance process.” Trial Court

Opinion, 2/23/22, at 3. Maternal Aunt offered her son and step-daughter as

possible placement resources, but their home “was not appropriate due to

structural damages and needed repairs.” Id. Consequently, DHS declined to

authorize A.M.’s discharge with Mother, and sought to place A.M. in foster

care. DHS obtained an order of protective custody on October 8, 2019. After

a hearing on October 18, 2019, the court adjudicated A.M. dependent.

        DHS recommended the same parenting objectives Mother had with her

other children, i.e., maintain supervised visitation with her child; participate

in drug and alcohol screening/treatment, attend parenting classes and mental

health treatment; and obtain stable housing and proof of employment. In

subsequent permanency review hearings, the court found Mother to be

minimally or moderately compliant with her parenting objectives. On July 8,

2021, DHS filed a petition to involuntarily terminate Mother’s parental rights

and change A.M.’s permanency goal to adoption. The trial court held hearings

____________________________________________


1Mother did not have custody of her six older children.        See Trial Court
Opinion, 2/23/22, at 2.


                                           -2-
J-S15017-22



on August 13, November 3, and November 9, 2021.2 On November 9, 2021,

the court entered the termination decree and order changing A.M.’s

permanency goal to adoption.3 Mother timely appealed.

       Mother presents two issues for our review:

       1. Whether the trial court committed error by involuntarily
       terminating [Mother’s] parental rights where such determination
       was not supported by clear and convincing evidence establishing
       grounds for termination under the Adoption Act, 23 Pa.C.S.A. §§
       2511 (a)(1), (a)(2), (a)(5) and (a)(8)?

       2. Whether the trial court committed error by changing A.M.’s
       permanency goal from reunification with [Mother] to adoption
       without giving primary consideration to the developmental,
       physical, and emotional needs and welfare of the child as required
       by the Adoption Act, 23 Pa.C.S.A. § 2511(b)?

Mother’s Brief at 5.

       In considering Mother’s issues,

       our standard of review requires [us to] accept the findings of fact
       and credibility determinations of the trial court if they are
       supported by the record. If the factual findings are supported,
       appellate courts review to determine if the trial court made an
       error of law or abused its discretion. As has been often stated, an
       abuse of discretion does not result merely because the reviewing
       court might have reached a different conclusion. Instead, a
____________________________________________


2 At the initial permanency review hearing on January 10, 2020, the court
made of a finding of aggravated circumstances based on the termination of
Mother’s parental rights to her other children. See 42 Pa.C.S.A. § 6302
(definitions). The court took judicial notice of aggravated circumstances
during termination proceedings. N.T., 11/3/21, at 89.

3 The court also terminated the parental rights of A.M.’s father, K.I., who
appealed from the termination and goal change at 2510 EDA 2021 and 2509
EDA 2021.



                                           -3-
J-S15017-22


      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest unreasonableness,  partiality,
      prejudice, bias, or ill-will.

      As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d 1179,
      1190 (Pa. 2010)], there are clear reasons for applying an abuse
      of discretion standard of review in these cases. [U]nlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose
      its own credibility determinations and judgment; instead, we
      must defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

      Here, DHS had the burden to prove by clear and convincing evidence

that its asserted grounds for termination were valid. In re R.N.J., 985 A.2d

273, 276 (Pa. Super. 2009). “[T]he standard of clear and convincing evidence

is defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation omitted).

      In her first issue, Mother argues she “made significant and consistent

progress in meeting her established goals and objectives,” and emphasizes

the “global Covid 19 pandemic that shutdown many offices and services

available” to her. Mother’s Brief at 19. Mother claims DHS failed to provide


                                      -4-
J-S15017-22


her with assistance and services to achieve her objectives. Id. at 20. Mother

also claims she was “involved with her daughter from the onset.” Id. For

these reasons, Mother asserts the court erred in finding DHS presented clear

and convincing evidence of grounds for termination under 23 Pa.C.S.A. §

2511(a)(1), (2), (5), and (8).

       In contrast, A.M.’s advocate states:

       At the time of the hearing, by her own admission, [Mother] was
       not ready to reunify with A.M., even though she was given over
       two years to achieve her objectives. Mother demonstrated a
       settled purpose to relinquish her rights and a distinct failure to
       perform parental duties, as well as continued incapacity to parent
       A.M., under Subsections 2511(a)(1) and (a)(2). Mother also failed
       to remedy the conditions that brought A.M. into care, despite the
       ample time she received to complete these objectives; therefore,
       termination was proper under Subsections 2511(a)(5) and (a)(8).
       The Trial Court made a finding of aggravated circumstances and
       found that DHS did not need to make reasonable efforts to reunify
       the family early in the case, so Mother’s argument that DHS did
       not adequately assist Mother with meeting her objectives is
       entirely beside the point. In any event, DHS made efforts to assist
       Mother, and Mother fails to identify any objective for which she
       sought assistance from DHS and failed to receive it.

Participant’s Brief at 30.4

       DHS agrees Mother failed to perform parental duties and “maintain a

presence in Child’s life.” DHS Brief at 8. DHS also argues that the conditions

which caused A.M. to be in DHS’s care “continued to exist: Mother continued


____________________________________________


4 A.M. was not quite two years old when termination proceedings began.
Consequently, the Child Advocate had no conflict representing A.M.’s best
interests and legal interests. See Trial Court Opinion, 2/23/22, at 32.



                                           -5-
J-S15017-22


to lack both stable and appropriate housing and could not show that she was

addressing her significant mental health issue.” Id.

      The trial court found grounds for termination under 23 Pa.C.S.A. §

2511(a)(1), (2), (5), and (8). We need only agree “as to any one subsection

in order to affirm the termination of parental rights.” In re A.S., 11 A.3d 473,

478 (Pa. Super. 2010) (citation omitted). Therefore, we focus on the second

subsection, which provides for termination when

      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

23 Pa.C.S.A. § 2511(a)(2).

      Subsection (a)(2) “emphasizes the child’s present and future need for

‘essential parental care, control or subsistence necessary for his physical or

mental well-being.’”   In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008)

(citations omitted). Grounds for termination under subsection (a)(2) are not

limited to affirmative misconduct. Id. “Where the parent does not exercise

reasonable firmness in declining to yield to obstacles, h[er parental] rights

may be forfeited.” Id. at 83 (citation omitted).

      At the time of termination, A.M. had been “in continuous DHS care for

[the] twenty-five months” since her birth. Trial Court Opinion, 2/23/22, at

14. The DHS caseworker, Ms. Tillman, testified that Mother never progressed

beyond supervised visitation with A.M. N.T., 11/3/21, at 102. Also, Mother’s


                                     -6-
J-S15017-22


compliance with her other objectives. For example, Mother failed to provide

clean drug test results to demonstrate her sobriety. Id. at 90, 97. Although

Mother was diagnosed with persistent depressive disorder, she claimed she

did not require treatment, but failed to provide confirmation. See Trial Court

Opinion, 2/23/22, at 17 (trial court stating “Mother claimed she asked for

documentation to be sent and the request was denied.”).         The trial court

provided a detailed account of Mother’s actions relative to her parenting goals.

See id. at 13-20. The court found:

      This is not Mother’s first involvement with DHS. She has had her
      rights to several other children involuntarily terminated. The
      same parenting concerns for Mother at the time her parental
      rights were previously terminated for her other children are still
      present today. Mother had ample opportunity to put herself in a
      position to adequately parent and care for [A.M.], but her
      repeated and continued incapacity has not been mitigated.
      Mother is unable to meet [A.M.]’s basic needs. Mother shows a
      passive interest in [A.M.] and does not utilize all available
      resources to enhance her parenting[.] The testimony of the DHS
      Social Workers was credible. The record established that Mother
      has demonstrated an unwillingness to acknowledge or remedy the
      causes of her incapacity to parent in order to provide [A.M.] with
      the parental care, control, or subsistence necessary for her
      physical and mental well-being. Mother admitted that she “would
      rather [Child] be with her father right now, since he’s more
      stable.” (N.T., 11/9/21, pgs. 128-129, 153). However, Father
      had previously reported that he is not able to care for [A.M.].
      (N.T., 11/3/21, pgs. 77-78).

Id. at 20.

      The record supports the trial court’s findings, and we discern no error in

its conclusion that termination was proper under Section 2511(a)(2). Thus,

Mother’s first issue does not merit relief.


                                      -7-
J-S15017-22


      In her second issue, Mother argues the record does not support

termination under Section 2511(b), which requires that the trial court “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.”   23 Pa.C.S.A. § 2511(b).     When the trial court

considers a child’s needs and welfare, the “extent of any bond analysis . . .

necessarily depends on the circumstances of the particular case.”       In re

K.Z.S., 946 A.2d 753, 763 (Pa. 2008).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d at 483 (citations omitted).

      Mother claims DHS presented “minimal, inconclusive, and superficial

non-expert testimony” regarding A.M.’s needs and welfare. Mother’s Brief at

21. Mother references her testimony that she “loves her daughter A.M. and

wants to be reunified with her.”    Id. at 33.    Mother also asserts that her

witness from Tabor Children’s Services, Jerry Riddick, “testified credibly” to

A.M. having a “loving and appropriate parental bond” with Mother, and

termination causing “irreparable harm” to A.M. Id. at 21.

      A.M.’s advocate argues otherwise, citing Mother’s “failure to meet her

objectives and move beyond supervised visits” as the basis for Mother and

A.M. not having a parent-child relationship. Participant’s Brief at 31. A.M.’s


                                     -8-
J-S15017-22


advocate emphasizes that A.M. “developed a parental bond with her foster

mother, who met all of A.M.’s physical, medical, developmental, and emotional

needs.” Id. Similarly, DHS argues:

      Testimony also showed that the needs and welfare of [A.M.] would
      be served by terminating Mother’s parental rights. Mother had
      inconsistent contact with [A.M.] over her life, and did not take
      steps to develop a nurturing parental bond with [A.M.], who
      formed healthy attachments with her foster family while placed.
      [A.M.] would not be irreparably harmed by terminating Mother’s
      rights.

DHS Brief at 8.

     We are not persuaded by Mother’s argument.         Mother’s witness, Mr.

Reddick, testified to being employed by Tabor Children’s Services as a

Resource Parent Support Worker. N.T., 11/9/21, at 62. Mr. Reddick was not

assigned to Mother’s case until June 25, 2021. Id. at 63. He testified that

visits between Mother and A.M. “went really well,” and “it’s definitely a

bonding, connected experience between [M]other and child.” Id. at 74. He

also described the relationship between Mother and A.M. as becoming

“stronger and more consistent,” and “getting better and better with each

visit.” Id. at 76, 81. However, Mr. Reddick admitted this was his first case

as a visitation supervisor, and described Mother’s visitation as “erratic.” See

id. at 109-111, 185.

      As noted above, the trial court found the testimony of the DHS

caseworkers to be credible. Ms. Tillman, Mother’s DHS caseworker until April

2021, and Ms. Koslosky, the DHS caseworker who succeeded Ms. Tillman,



                                     -9-
J-S15017-22


both testified that termination served A.M.’s needs and welfare. For example,

Ms. Koslosky testified that it would be “traumatic” for A.M. to be removed

from the care of Foster Mother, who is the only parent A.M. has known. N.T.,

11/3/21, at 182.

      In addressing A.M.’s needs and welfare, the trial court observed that

Mother “never graduated beyond supervised visitation.               Mother was

inconsistent in her visitation.    Mother’s visits were twice weekly in the

beginning of the case and were reduced to once weekly due to Mother not

availing for consistent visits.” Trial Court Opinion, 2/23/22, at 28-29 (citations

omitted) (noting Mother’s testimony “that all her absences throughout the

case were because ‘nobody wanted to work with [her]" and blam[ing her]

absences on other people.”); see also id. at 29 (DHS did not recommend

unsupervised visits due to Mother’s inconsistency with visits, lack of drug

screens, and noncompliance with mental health treatment).

      Relying on the testimony from the two DHS caseworkers, the court

found A.M. has “a parental bond” with Foster Mother, “does not have a parent-

child bond with Mother,” and termination “would not cause irreparable harm

to sever whatever relationship [A.M.] may have with Mother.” Id. at 30. The

court explained,

      [A.M.] does not depend on Mother as an essential caregiver, in
      large part due to Mother’s inconsistency in visits. A.M is bonded
      with [Foster Mother], not Mother. [A.M.] has been in placement
      with [Foster Mother] for “pretty much her entire life,” since she
      was an infant of less than one month old. [A.M.] is more strongly
      bonded to [Foster Mother] than Mother[, and Foster Mother] is the

                                     - 10 -
J-S15017-22


      one who takes [A.M.] to appointments, meets her needs and
      provides [A.M.] “with everything she needed.” Mother did not do
      anything outside of visitation to provide for or meet [A.M.]’s
      needs. Mother inquires about [A.M.’s] care and well-being on
      occasion but not consistently.       Mother also did not attend
      appointments for [A.M.].       [A.M.]’s relationship with [Foster
      Mother] is “very loving” and [Foster Mother] is very attentive to
      A.M.’s] needs, provides [A.M.] with everything that she needs."
      [Foster Mother’s] life “revolves around” [A.M.].

Id. at 30 (citations to notes of testimony omitted).

      The trial court concluded A.M. “may recognize Mother, but there is no

healthy beneficial necessary bond to preserve. It is in [A.M.]’s best interest

to terminate Mother’s parental rights and be freed for adoption.” Id. at 32.

The record supports the court’s conclusion.

      For the above reasons, we discern no error or abuse of discretion by the

trial court in terminating Mother’s parental rights and changing A.M.’s

permanency goal to adoption.

      Decree affirmed. Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2022




                                    - 11 -